DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28 – 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/254,313, as shown below.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because all applications claim a printed circuit board with a heat-release layer between insulation layers.  Present claim 24 is similar to claim 1 of copending Application No. 17/254,313 in view of Duarte (US 6,347,038 B1) which teaches wherein the chassis includes a raised part raised from the chassis surface toward the one surface in the chassis-side resin part and including an end part with respect to a raising direction being in contact with the one surface, and the electric component is placed on the other surface that is on a back side of the one surface so that the substrate is interposed between the electric component and an end surface of the end part of the raised part and is kept so as to have a potential differing from a potential on the chassis.

Application # 16/348,776
Application # 17/254,313
24. A power supply device comprising: a substrate on which an electric component is mounted; a chassis including a chassis surface to be a surface facing one surface of the substrate; and a chassis-side resin part to be a cured insulating resin to be placed between the one surface of the substrate and the chassis surface so as to be connected to the one surface and the chassis surface, the cured insulating resin having a thermal conductivity between 1 W/mK and 10 W/mK inclusive, wherein the chassis includes a raised part raised from the chassis surface toward the one surface in the chassis-side resin part and including an end part with respect to a raising direction being in contact with the one surface, and the electric component is placed on the other surface that is on a back side of the one surface so that the substrate is interposed between the electric component and an end surface of the end part of the raised part and is kept so as to have a potential differing from a potential on the chassis.
1. A power supply device to be used in a spacecraft, the power supply device comprising: a substrate on which an electric component is mounted on a mounting surface; a chassis having a chassis surface facing a back surface which is the opposite side of the mounting surface and a threaded part having undergone threading; a chassis-side resin part being an insulating resin- cured material to be placed between the back surface of the substrate and the chassis surface so as to be connected to the back surface and the chassis surface, the cured insulating resin with a thermal conductivity between 1 W/mK and 10 W/mK inclusive; a fixation screw having a threaded shaft part; and an insulating member through which an open hole in which the fixation screw is to be placed is formed, wherein open holes are formed through the electric component and the substrate, the insulating member includes a first placement part placed in a space formed by continuous placement of the open hole of the electric component and the open hole of the substrate and a second placement part placed outside the open hole of the electric component so as to be in contact with a peripheral edge of the open hole of the electric component, the fixation screw fixes both the electric component and the substrate to the chassis by screw-coupling an end part of the shaft part, exposed in a direction toward the chassis from the open hole of the insulating member, to the threaded part of the chassis and brings the electric component and the chassis into electrical noncontact with each the chassis and the plurality of filled through-holes are kept at different potentials.


Specification
The disclosure is objected to because of the following informalities: the Specification (only in the PG-Publication, at [0047]) as a typographical error “through-boles”.  Note that this error is not in the disclosure at page 7, lines 1-5 of the written Specification, but only in the PG-Publication.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 states “the electric component is placed on the other surface that is on a back side of the one surface so that the substrate is interposed between the electric component and an end surface of the end part of the raised part and is kept so as to have a potential differing from a potential on the chassis”, however the claim language is not clear as to the type of potential being described (e.g. ground potential) and the claim is unclear as to the two elements having different potentials (the chassis having a different potential when compared to the substrate or the chassis having a different potential when compared to the component), and this leads to indefiniteness.  The Office shall assume ground potential and “the chassis having a different potential when compared to the substrate.
Claims 25 – 27 are rejected due to dependency from claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 6,707,671 B1) in view of Duarte (US 6,347,038 B1).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 24, Yamashita discloses a power supply device (Fig 7B) comprising: a substrate (703) on which an electric component (702,703) is mounted; a chassis (705) including a chassis surface (upper surface of 705 interfacing with 703) to be a surface facing one surface (lower surface of 703) of the substrate (703); and a chassis-side resin part (704) to be a (cured) insulating resin to be placed between the one surface (lower surface of 703) of the substrate (703) and the chassis surface (upper surface of 705) so as to be connected to the one surface and the chassis surface, the (cured) insulating resin (704) having a thermal conductivity between 1 W/mK and 10 W/mK inclusive, wherein the chassis (705) includes a raised part (raised side edges of 705) raised from the chassis surface (upper surface of 705) toward the one surface (lower surface of 703) in the chassis-side resin part (704) and including an end part 
Yamashita does not explicitly disclose is kept so as to have a potential differing from a potential on the chassis.
Duarte teaches of a device (Fig 5-6; also in the field of printed circuit boards with thermal exchanges; Column 1, lines 5-64) comprising: a substrate (2) on which an electric component (11,C) is mounted; a chassis (1) including a chassis surface (upper surface of 1) to be a surface facing one surface (lower surface of 2) of the substrate (2); and a chassis-side resin part (6; Column 3, lines 25-30) to be a (cured) insulating resin to be placed between the one surface (lower surface of 2) of the substrate (2) and the chassis surface (upper surface of 1) so as to be connected (at 10) to the one surface and the chassis surface, wherein the chassis (1) includes a raised part (about 3) raised from the chassis surface (upper surface of 1) toward the one surface (lower surface of 2) in the chassis-side resin part (6) and including an end part (end of raised 3) with respect to a raising direction being in contact (see Fig 6 showing raised 3 contacting 10 of 2) with the one surface (lower surface of 2), and the electric component (11,C) is placed on the other surface (upper surface of 2) that is on a back side of the one surface (lower surface of 2) so that the substrate (2) is interposed between the electric component (11,C) and an end surface of the end part of the raised part (3) and is kept As illustrated in FIG. 6, provision is advantageously then made for a layer 12a which extends onto the sole plate 1 in line with the lugs of the components 11 and which makes it possible to avoid breakdowns between the said lugs and the said sole plate 1 (the said lugs and the said sole plate are in effect at different potentials)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Yamashita, wherein the device is kept so as to have a potential differing from a potential on the chassis as taught by Duarte, in order to avoid breakdowns between the chassis and the substrate (Duarte, Column 4, line 55-Column 5, line 11).
Claim 24 states in the preamble of the claim, “power supply device”, however the preamble does not have patentable weight and therefore the device lacks the limitation of power supply device.
Claim 24 states a “cured” but “cured” does not represent product structure but only refers to the process by which the resin is formed.  Thus Claim 24 is a product claim that recites a process step(s) of curing and is thus treated as a product-by-process claim.

Regarding Claim 27, Yamashita in view of Duarte teaches the limitations of the preceding claim.
Yamashita does not explicitly disclose the power supply device, wherein shapes of sections of the raised part taken with the raising direction being a normal direction vary along the raising direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yamashita in view of Duarte, wherein shapes of sections of the raised part taken with the raising direction being a normal direction vary along the raising direction as taught by Duarte, in order to increase surface area and provide excellent heat radiation (Duarte, Column 9, lines 6-30).

Claims 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 6,707,671 B1) in view of Duarte (US 6,347,038 B1) as applied to claim 24 above and further in view of Oota (US 2013/0003306 A1).

Regarding Claim 25, Yamashita in view of Duarte teaches the limitations of the preceding claim.
Yamashita does not explicitly disclose the power supply device according to claim 24, wherein the substrate includes a plurality of filled through-holes in which the plurality of through-holes formed through the substrate from the one surface to the other surface are filled with a heat transfer material and which each have one end part appearing on the one surface and the other end part appearing on the other surface, 
Oota teaches of a power supply device (Fig 11; [0003,0005,0010]), wherein a substrate (20) includes a plurality of filled through-holes (52,81;[0066]) in which the plurality of through-holes (81; [0066]) formed through the substrate (20) from the one surface to the other surface are filled with a heat transfer material (52; [0066]) and which each have one end part (part or portion of 52 towards 53) appearing on one surface (lower surface of 20) and the other end part appearing on another surface (upper surface of 20), and the other end part of each of the plurality of filled through-holes (81,52) appearing on the other surface is covered with an electric component (31,33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Yamashita in view of Duarte, wherein the substrate includes a plurality of filled through-holes in which the plurality of through-holes formed through the substrate from the one surface to the other surface are filled with a heat transfer material and which each have one end part appearing on the one surface and the other end part appearing on the other surface, and the other end part of each of the plurality of filled through-holes appearing on the other surface is covered with the electric component as taught by Oota, in order to fill gaps, enhance heat conductivity, provide another heat conduction path and conduct heat away from components (Oota, [0066-0070]).


Regarding Claim 26, Yamashita in view of Duarte and Oota teaches the limitations of the preceding claim, including a potential on the raised part and a potential on the plurality of filled through-holes are kept at different potentials (as already taught by Duarte).
Yamashita further teaches the power supply device, the end surface (upper surface of 705) of the end part of the raised part (sidewall of 705) is in contact with a nonconductive region that is a region in the one surface (lower surface of 703) and that is a region having no electrical conductivity (see Fig 7B showing 703 not having circuitry at the sidewall).
Oota further teaches the power supply device (Fig 11), wherein the chassis-side resin part (53) is connected to the one end part of each of the filled through-holes (52,81) appearing on the one surface (lower surface of 20), the end surface of the end part of the raised part (at 45) is in contact with a nonconductive region (side surface of 20 at lower surface of 20 is shown in Fig 11 having no circuitry interfacing with 45 at the lower surface of 20) that is a region in the one surface (lower surface of 20) where the one end part of each of the filled through-holes (81) does not appear and that is a region (interpreted to mean portion/area; note that the claim language has not defined the boundaries of this “region”) having no electrical conductivity, and a potential on the raised part and a potential on the plurality of filled through-holes are kept at different potentials (as already taught by Duarte).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896